TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED DECEMBER 8, 2014



                                     NO. 03-13-00080-CV


Appellants, Central Austin Apartments, LLC; UP-32nd Street, LLC; and UP-32nd Street
Hospitality, LLC// Cross-Appellants, East Avenue Property Owners’ Association, Inc. and
               UP Austin Holdings, LP and UP Austin Land Holdings, LP

                                                v.

   Appellees, UP Austin Holdings, LP; UP Austin Land Holdings, LP; and East Avenue
 Property Owners’ Association, Inc.// Cross-Appellees, Central Austin Apartments, LLC;
               UP-32nd Street, LLC; and UP-32nd Street Hospitality, LLC




        APPEAL FROM 53RD DISTRICT COURT OF TRAVIS COUNTY
     BEFORE CHIEF JUSTICE JONES, JUSTICES PEMBERTON AND ROSE
  AFFIRMED IN PART; REVERSED AND RENDERED IN PART; REVERSED AND
        REMANDED IN PART -- OPINION BY CHIEF JUSTICE JONES




This is an appeal from the trial court judgment signed on November 30, 2012. Having reviewed

the record and the parties’ arguments, the Court holds that there was reversible error in the trial

court’s judgment.


       We affirm the portion of the trial court’s judgment invalidating the December
       2011 special assessment by East Avenue Property Owners’ Association, Inc. (the
       POA) and the portion denying the POA’s counterclaims against UP Austin
       Holdings, LP and UP Austin Land Holdings, LP (collectively, UP Austin) for
       payment of the special assessment and attorney’s fees.

       We reverse the trial court’s judgment to the extent it invalidates the October 25,
       2011 and August 17, 2012 amendments to the Amended and Restated Declaration
       of Covenants, Conditions, and Restrictions based on a finding of minority
       oppression and vacate the permanent injunction against UP-32nd Street, LLC; we
       render judgment that UP Austin take nothing on its minority-oppression claim.

       We further reverse the trial court’s judgment denying the unjust-enrichment
       claims of UP-32nd Street LLC, Central Austin Apartments, LLC, and UP-32nd
       Street Hospitality, LLC (collectively, the Owners) and render judgment that the
       POA shall refund the amounts the Owners paid pursuant to the invalid December
       2011 assessment as follows: $515,792 to UP-32nd Street, LLC; $291,972 to
       Central Austin Apartments, LLC; and $279,701 to UP-32nd Street Hospitality,
       LLC, plus interest from the date of this judgment.

       We further reverse the portion of the trial court’s judgment concerning (1) UP
       Austin’s request for appointment of a receiver under Tex. Bus. Orgs. Code
       § 11.404, (2) UP Austin’s and the Owners’ claims for attorney’s fees, and (3) the
       award of conditional post-judgment and appellate attorney’s fees to UP Austin;
       we remand those claims and issues to the trial court for further proceedings not
       inconsistent with this Court’s opinion.


Each party shall pay the costs of the appeal incurred by that party, both in this Court and the

court below.